Exhibit 10.10(h)

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”) is made, effective as of June 19, 2009 (the
“Grant Date”), between Valcon Acquisition Holding B.V., a private company with
limited liability incorporated under the laws of The Netherlands, having its
registered office in Haarlem, The Netherlands (hereinafter referred to as the
“Company”) and Mitchell Habib, an employee of the Company or a Subsidiary (the
“Participant”).

WHEREAS, the Company desires to grant the Participant restricted stock units (as
provided in Section 1 below), ultimately payable in shares of Common Stock (the
“Award”), pursuant to the 2006 Stock Acquisition and Option Plan for Key
Employees of Valcon Acquisition Holding B.V. and its Subsidiaries (the “Plan”),
the terms of which are hereby incorporated by reference and made a part of this
Agreement (capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan);

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company to grant the restricted stock units provided for herein
to the Participant as an incentive for increased efforts during the
Participant’s term of office with the Company or its Subsidiaries or Affiliates,
and has advised the Company thereof and instructed the undersigned officers to
grant said Award;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Grant of RSUs. For valuable consideration, receipt of which is hereby
acknowledged, the Company hereby grants 100,000 restricted stock units (“RSUs”)
to the Participant, on the terms and conditions hereinafter set forth. Each RSU
represents the unfunded, unsecured right of the Participant to receive one share
of the Company’s Common Stock (each, a “Share”). The Participant will become
vested in the RSUs, and take delivery of the Shares, as set forth in this
Agreement.

2. Vesting and Timing of Transfer.

(a) Unless otherwise provided herein, and subject to the continued employment of
the Participant by the Company or any of its Subsidiaries (collectively, the
“Employer”) through the relevant Vesting Event (as hereinafter defined), the
Participant shall become vested in the RSUs granted on the Grant Date as follows
(the occurrence of each such event described herein, a “Vesting Event”):

(i) Thirty-three and one-third percent (33 1/3%) of the total number of RSUs
granted hereunder shall become vested on December 31, 2010 and on each of the
first two anniversaries thereof (each, a “Vesting Date”); and

(ii) Notwithstanding the foregoing, any unvested RSUs shall become one hundred
percent (100%) vested immediately prior to a Change in Control.

(b) Upon a termination of the Participant’s employment for any reason (other
than for Cause by the Company or without Good Reason by the Participant but
which shall include, for the avoidance of doubt, due to the Participant’s death
or Permanent Disability) a pro-rata portion of the installment of RSUs that
would, but for such termination, be scheduled to vest on the next Vesting Date
following the termination will become vested upon such termination, with such
pro-rata portion determined based on the number of days the Participant was
employed by the Company or any of its Subsidiaries since the immediately prior
Vesting Date, relative to 365.



--------------------------------------------------------------------------------

(c) Upon termination of the Participant’s employment with the Employer for any
reason other than as set forth in 2(b), above, all unvested RSUs shall
immediately be forfeited by the Participant, without payment of any
consideration therefor and all vested RSUs shall be treated in the same manner
and subject to the same terms and conditions as shares of stock owned by the
Participant.

(d) The Company shall deliver to the Participant Shares underlying any
non-forfeited, vested RSUs as soon as practicable after they become vested RSUs
(but in no event later than 2 1/2 months after the last day of the calendar year
in which such RSUs become so vested).

(e) In the event of the death of the Participant, the delivery of Shares under
Section 2(d) shall be made in accordance with the beneficiary designation form
on file with the Company; provided, however, that, in the absence of any such
beneficiary designation form, the delivery of Shares under Section 2(d), as
applicable, shall be made to the person or persons to whom the Participant’s
rights under the Agreement shall pass by will or by the applicable laws of
descent and distribution.

(f) Upon each transfer of Shares in accordance with Section 2(d) of this
Agreement, the Company shall have satisfied its obligation with respect to the
number of RSUs equal to the number of Shares delivered to the Participant
pursuant thereto, and the Participant shall have no further rights to claim any
additional Shares in respect thereof.

3. Dividends. Unless otherwise provided pursuant to Section 4 of this Agreement,
from and after the Grant Date, the Participant will not be entitled to receive
any dividends or other distributions with respect to Shares underlying the RSUs
unless and until the RSUs become vested.

4. Adjustments Upon Certain Events. The Committee shall, in its sole discretion,
make certain equitable substitutions or adjustments to any Shares or RSUs
subject to this Agreement pursuant to Section 8 of the Plan.

5. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Cause” shall mean “Cause” as such term may be defined in any employment, change
in control or severance agreement between the Participant and the Company or any
of its Subsidiaries (the “Employment Agreement”), or, if there is no such
Employment Agreement or if no such term is defined therein, “Cause” shall mean:
(i) the Participant’s willful misconduct with regard to the Company; (ii) the
Participant is indicted for, convicted of, or pleading nolo contendere to, a
felony, a misdemeanor involving moral turpitude, or an intentional crime
involving material dishonesty other than, in any case, vicarious liability;
(iii) the Participant’s conduct involving the use of illegal drugs in the
workplace; (iv) the Participant’s failure to attempt in good faith to follow a
lawful directive of his or her supervisor within ten (10) days after written
notice of such failure; and/or (v) the Participant’s breach of the Participant’s
Management Stockholders’ Agreement or the Participant’s other agreements with
the Company, which continues beyond ten (10) days after written demand for
substantial performance is delivered to the Participant by the Company (to the
extent that, in the reasonable judgment of the Board, such breach can be cured
by the Participant).

 

2



--------------------------------------------------------------------------------

“Good Reason” shall mean “Good Reason” as such term is defined in the Employment
Agreement, or if there is no such Employment Agreement or if such term is not
defined therein, “Good Reason” shall mean, without the Participant’s consent,
(i) a reduction in Participant’s annual base salary or target annual incentive
under the Annual Incentive Plan (“target AIP”) (excluding any reduction in
Participant’s base salary and/or target AIP that is part of a plan to reduce
compensation of comparably situated employees of the Company generally; provided
that such reduction in Participant’s base salary and/or target AIP, as
applicable, is not greater than ten percent (10%) of such base salary and target
AIP); (ii) a material diminution in the nature or scope of the Participant’s
responsibilities, duties or authority (other than any such diminution which may
occur by reason of the current corporate restructuring programs); or (iii) the
relocation by the Company of the Participant’s primary place of employment with
the Company to a location more than fifty (50) miles outside of the
Participant’s current principal place of employment (which shall not be deemed
to occur due to a requirement that the Participant travel in connection with the
performance of his or her duties); in any case of the foregoing, that remains
uncured after ten (10) business days after the Participant has provided the
Company written notice that the Participant believes in good faith that such
event giving rise to such claim of Good Reason has occurred, so long as such
notice is provided within ninety (90) days after such event has first occurred.

6. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Employer. Further, the Employer
may at any time dismiss the Participant, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

7. No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Committee and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms). The Participant further acknowledges and accepts that (a) such
Participant’s participation in the Plan is not to be considered part of any
normal or expected compensation, (b) the value of the RSUs or the Shares shall
not be used for purposes of determining any benefits or compensation payable to
the Participant or the Participant’s beneficiaries or estate under any benefit
arrangement of the Company, and (c) the termination of the Participant’s
employment with the Employer under any circumstances whatsoever will give the
Participant no claim or right of action against the Employer in respect of any
loss of rights under this Agreement or the Plan that may arise as a result of
such termination of employment.

8. No Rights of a Stockholder. The Participant shall not have any rights or
privileges as a stockholder of the Company until the Shares underlying vested
RSUs have been registered in the Company’s register of stockholders as being
held by the Participant. Upon registration of such Shares, such Shares shall be
held subject to the terms and conditions of the Management Stockholder’s
Agreement (and the Sale Participation Agreement as defined therein).

9. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares or make an
appropriate entry on the record books of the appropriate registered book-entry
custodian, if the Shares are not certificated, to make appropriate reference to
such restrictions.

 

3



--------------------------------------------------------------------------------

10. Transferability. RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 10 shall be void and unenforceable against the Company or any
Affiliate. Shares delivered to the Participant pursuant to Section 2 of this
Agreement shall be subject to the applicable restrictions set forth in the
Management Stockholder’s Agreement (and the Sale Participation Agreement as
defined therein).

11. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer due under this Agreement or under the
Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes with respect to any transfer under this Agreement
or under the Plan and to take such action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes, pursuant
to Section 12 of the Plan. Notwithstanding the foregoing, if the Participant’s
employment with the Employer terminates prior to the transfer of all of the
Shares under this Agreement, the payment of any applicable withholding taxes
with respect to any further transfer of Shares under this Agreement or the Plan
shall be made solely through the sale of Shares equal to the statutory minimum
withholding liability.

12. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW.

13. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

14. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

15. Section 409A of the Code. Notwithstanding any other provisions of this
Agreement or the Plan, the RSUs granted hereunder shall not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon the
Participant. In the event it is reasonably determined by the Committee that, as
a result of Section 409A of the Code, the transfer of Shares under this
Agreement may not be made at the time contemplated hereunder without causing the
Participant to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.

[Signatures on next page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

VALCON ACQUISITION HOLDING B.V. By:   /s/ Authorized Signatory

[VALCON ACQUISITION HOLDING B.V. SIGNATURE PAGE TO RSU AWARD AGREEMENT]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PARTICIPANT By:   /s/ Mitchell Habib   Mitchell Habib

[PARTICIPANT SIGNATURE PAGE TO RSU AWARD AGREEMENT]

 

6